     Case 4:18-cv-00729 Document 33 Filed in TXSD on 12/04/18 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


 CARLOS RODRIGUEZ,                            §
     Plaintiff,                               §
 vs.                                          §
                                              §
 HOTEL ZAZA HOUSTON,                          §
 Z RESORTS MANAGEMENT, LLC,                   §            CA: 4:18-cv-00729
 and S.A. DUVALL,                             §
    Defendants.                               §




               NOTICE OF APPEARANCE ON BEHALF OF PLAINTIFF

TO THE HONORABLE JUDGE OF SAID COURT:

       S. Reed Morgan and Alexander McSwain, hereby make an appearance as counsel of record

for Plaintiff, Carlos Rodriguez. Please serve a copy of all notices, correspondence or orders on

Messrs. Morgan and McSwain at the following address:

       S. Reed Morgan
       Alexander McSwain
       THE CARLSON LAW FIRM
       100 E. Central Texas Expy
       Killeen, TX 76541
       Telephone: (800) 359-5690
       Facsimile: (254) 526-8204
       amcswain@carlsonattorneys.com
       rmorgan@carlsonattorneys.com



                                                   Respectfully submitted,


                                                   /s/ Alexander McSwain
                                                   ATTORNEY (pro hac vice)
                                                   THE CARLSON LAW FIRM
                                                   Texas State Bar No: 24106292
                                                   100 E. Central Texas Expy
   Case 4:18-cv-00729 Document 33 Filed in TXSD on 12/04/18 Page 2 of 2



                                                  Killeen, TX 76541
                                                  Telephone: (800) 359-5690
                                                  Facsimile: (254) 526-8204
                                                  E-Mail: amcswain@carlsonattorneys.com

                                                  and

                                                  /s/ S. Reed Morgan
                                                  ATTORNEY
                                                  THE CARLSON LAW FIRM
                                                  Texas State Bar No: 14452300
                                                  100 E. Central Texas Expy
                                                  Killeen, TX 76541
                                                  Telephone: (800) 359-5690
                                                  Facsimile: (254) 526-8204
                                                  E-Mail: rmorgan@carlsonattorneys.com




                               CERTIFICATE OF SERVICE

   I hereby certify that on this the 4th day of December, 2018, a true and correct copy of the

foregoing document was filed on all counsel of record via this Court’s ECF system.




                                                  By: /s/ Alexander McSwain
